Citation Nr: 0702373	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran's DJD of the cervical spine has not resulted 
in incapacitating episodes, and he does not suffer from 
ankylosis, but he exhibits characteristic pain and muscle 
spasm and this disability is manifested by loss of reflex 
ability in his left arm with little intermittent relief.

2.  Although the veteran's hypertension requires constant 
medication, it is not manifested with predominant diastolic 
pressure of 110 or more or systolic pressure of 200 or more. 



CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no greater, 
for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5290 (2002) and 
Diagnostic Codes 5242, 5243 (2006). 

2.  The criteria for an initial evaluation in excess of 10 pe 
cent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in May 2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In light of the Board's denial of a higher rating 
for hypertension, any question regarding a downstream element 
is rendered moot.  As for the cervical spine disability, the 
RO can remedy any failure to provide effective date notice 
following the Board's decision.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the May 2003 
letter from the RO generally advised the veteran to provide 
any other evidence or information that would support his 
claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R.  § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran was provided several VA 
examinations in furtherance of substantiating his claims, and 
further assessment is not necessary to make a decision on the 
appeal.  The veteran has not requested VA's assistance in 
obtaining any other evidence.  

Based on the foregoing, VA has satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service- 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Cervical Spine

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing ... regulation," but the 
Board shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Under old Diagnostic Code 5290 for limitation of motion of 
the cervical spine, 10 percent is slight, 20 percent is 
moderate, and 30 percent is severe.  Also, a 40 percent 
rating was warranted under Diagnostic Code 5293, 
intervertebral disc syndrome, if severe with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
was warranted when it was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.   

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As an equitable point of reference, the Board notes 
that for VA rating purposes normal range of motion of the 
cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction. See 38 C.F.R. § 
4.71a, Plate V (2006). 

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a.  

Unfavorable ankylosis of the entire spine  
.........................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine  
...................................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine  
.............................................................
.................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine  
.............................................................
............................  30

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months  
.............................................................
.........................................  60 

With incapacitating episodes having a  total duration of at 
least four weeks but  less than six weeks during the past 12  
months  
............................................................  
40

With incapacitating episodes having a  total duration of at 
least two weeks but  less than four weeks during the past 12  
months  
..........................................................  
20

With incapacitating episodes having a  total duration of at 
least one week but  less than two weeks during the past 12  
months  
..........................................................  
10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2006). 

Immediately after the veteran filed his claim, he was seen at 
the VA medical center in July 2003 for examination of his 
cervical spine.  Subjectively, the veteran reported bilateral 
neck pain worse on the left and radiating bilaterally into 
the shoulders, with constant stiffness with occasional sharp 
pains and achy pains.  The veteran described the intensity of 
the pain as 5 to 6 on a scale of 10.  The veteran reported 
flare-ups occurring about once per week, which were 
alleviated with time and rest.  Objectively, the examiner 
estimated an additional 40 to 50 per cent loss of motion 
during flare-ups.  

Upon physical examination, range of motion of the veteran's 
cervical spine was remarkably normal absent consideration of 
pain, fatigue, weakness and lack of endurance.  Flexion was 
to 45 degrees.  Extension was to 55 degrees.  Lateral flexion 
was to 40 degrees bilaterally and rotation was to 70 degrees 
bilaterally.  There was pain on extension at 10 degrees and 
on lateral flexion to the right at 20 degrees and to the left 
at 30 degrees.  There was pain on rotation at 30 degrees to 
the right.  There was no evidence of spasms, but there was 
weakness and mild tenderness of the neck and shoulder 
muscles.  Neurological examination was normal.  Ultimately, 
the examiner diagnosed osteophyte degenerative changes of 
vertebrae, normal intervertebral spaces and intervertebral 
foramen and retropharyngeal soft tissue.  There was no 
evidence of incapacitating episodes. 

In January 2005, the veteran was once again seen at the VA 
medical center for examination of his cervical spine.  At 
that time, the veteran reported periodic pain in his neck 
with stiffness and daily flare-ups lasting approximately 30 
minutes.  He reported treating his symptoms with Darvocet and 
ibuprofen.  The veteran denied radiation into his arms and 
reported being continent and that he had had no injections or 
surgery in relation to his cervical spine.  He denied using 
any assistive devices or having any incapacitating episodes 
in the previous year.  

Physical examination in January 2005 showed spasm on 
palpation of the cervical musculature, as well as posterior 
paraspinal tenderness bilaterally.  Flexion was to 30 degrees 
with pain.  Extension was to 20 degrees with pain.  Bilateral 
lateral flexion was to 15 degrees.  Right rotation was to 10 
degrees and left rotation was to 40 degrees.  Grip strength 
was good and equal.  Reflexes in the right arm were 1+ and 
absent in the left arm.  There was no loss of sensation to 
the shoulders, arms, forearms or hands.  Active range of 
motion did not produce weakness, fatigue or incoordination.  
The examiner noted that the degenerative changes of the 
cervical spine were moderately severe.  

An evaluation of 60 percent, but no greater, for the 
veteran's service-connected cervical spine disability is 
warranted under the circumstances.  Initially, the Board 
notes that the veteran is receiving the highest possible 
evaluation under old DC 5290.  Accordingly, in order to 
establish a higher evaluation, the evidence must approximate 
with the criteria set forth under the General Rating Formula 
for Diseases and Injuries of the Spine.  Under these 
criteria, an evaluation of 60 percent is established because 
the evidence indicates that the veteran's cervical spine 
disorder is pronounced with characteristic pain and muscle 
spasm and is manifested by loss of reflex ability in his left 
arm.  An evaluation of 100 percent is not warranted because 
there is no evidence of ankylosis of the veteran's spine.  
Accordingly, an evaluation of 60 percent, but no greater, for 
a cervical spine disability is established. 

Hypertension

A 10 percent evaluation requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires Diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic  
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood  
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101 (2006). 

Private treatment records from Cornelia W. Tan, M.D., contain 
a number of historical blood pressure readings.  A blood 
pressure reading of 140/100 is noted on a December 30, 1998, 
treatment note.  A progress note dated on October 22, 1999, 
contains a blood pressure reading of 150/88.  A February 28, 
2000, treatment note reveals a blood pressure reading of 
150/110.  On April 10, 2000, the veteran's blood pressure was 
160/108.  The last reading in these records, dated on May 22, 
2000, shows a blood pressure reading of 122/80.  

At the July 2003 examination, the examiner noted that the 
veteran was diagnosed as having hypertension, but was doing 
well on medication.  At that time, his blood pressure 
measurements were 150/80, 168/96 and 157/83.  These are the 
latest readings contained in the record.  
Upon a review of the aforementioned evidence, the Board holds 
that an initial evaluation in excess of 10 percent is not 
warranted.   The veteran's hypertension is fairly well 
controlled with continuous use of medication, and, since the 
inception of the claim, readings do not show a predominant 
diastolic pressure of 110 or more or predominant systolic 
pressure of 200 or more.  The veteran's diastolic pressure 
has not recently exceeded 100 and his diastolic pressure has 
never approached 200.  As such, there is no basis for an 
initial evaluation in excess of 10 per cent at this time. 







ORDER

Entitlement to an initial rating of 60 percent, but no 
greater, for a cervical spine disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


